         Case 1:17-cv-08389-MKV Document 38 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HEADCOUNT, INC.,
                        Plaintiff,                 1:17-cv-08389-MKV
v.
CLEAN ENERGY ADVISORS, LLC, CHRIS                  DEFAULT JUDGMENT
WARREN, SCOTT HILL, and JACK VITALE,
                        Defendants.                                 USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC #:
                                                                    DATE FILED: 6/25/2020



       This action having been commenced on October 31, 2017 by the filing of the Summons and

Complaint [ECF 1], and a copy of the Summons and Complaint having been served on

defendant Clean Energy Advisors, LLC personally on December 20, 2017, and the proof of service

having been filed on January 4, 2018 [ECF 17], and the defendant not having answered the

Complaint, and the time for answering the Complaint having expired, and the Plaintiff having

moved for entry of default judgment on February 27, 2020 [ECF 30], and having served the

motion on the defendant [ECF 34], and no opposition having been filed, it is

       ORDERED, ADJUDGED AND DECREED: That the plaintiff have judgment against

defendant Clean Energy Advisors, LLC, jointly and severally with such other defendants as may be

found liable, in the amount of $206,718.95, and if applicable, post-judgment interest pursuant to

28 U.S.C. § 1961.

      Dated: June 25, 2020
      New York, New York
                                             _________________________________
                                               Hon. Mary Kay Vyskocil
                                               United States District Judge

                                             This document was entered on the docket on
                                                 June 25, 2020
                                             _______________________.
